DETAILED ACTION
Applicant’s arguments filed in the reply on 5/4/2021 were received and fully considered. Claims 1-8, 11-14, and 16 – 20 were amended. The current office is final. Please see corresponding rejection headings and respond to arguments section below for more detail.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks in response to 35 USC 112f (claim interpretation) invoked in the previous office action are acknowledged. The previous 112f interpretation is withdrawn in view of amendment.
Applicant's arguments filed with respect to the 35 USC 101 rejections raised in the previous office action have been fully considered and are persuasive. The claimed invention, as currently amended, overcomes the 35 USC 101 rejections. Therefore, the 35 USC 101 rejections are withdrawn. 
Applicant’s arguments filed with respect to the 35 USC 102(a)(1) raised in the previous office action have been considered, but they are not persuasive. Applicant argues that Nakanishi does not teach “wherein the piece of the sensing information includes device information for showing that a device can output the response, and the response generating unit is further configured to selectively output, based on the device information, the response updating mapping/citations that set forth the amended limitations:

wherein the piece of the sensing information includes device information for showing that a device can output the response, (Par. 0101:” In the server 200, the output control unit 250 refers to the terminal device information included in the context information, and selects smartphones 100g, 100h, and 100j  as the terminal device 300 for outputting the content information. More specifically, since the output control unit 250 has only the extracted moving image, the moving image is displayed on the smartphone 100g of the user A, and is also displayed on the smartphones 100h, 100i, and 100j at the same time if you choose.”).
the response generating unit is further configured to selectively output, based on the device information, the response from the device to the plurality of users, (Par. 0102:” Further, friends B is, sees at the content displayed on the smartphone 100h and shouts "Wow!” The cry of a friend B is detected by a microphone provided in the smartphone 100h, and sensing data based on this detection is detected. In this case the server 200 triggers the acquisition of the sensing data to generate context information and extract the content, and the extracted content is sent to the user A and friend B, C, and D is output. Further, when a new state of the user A or the like is detected, the server 200 extracts new contents according to the detected with the new state of the user A or the like; Note: content based on the detection by microphone provided in smartphone is selectively sent/output to plurality of users A, B, C, and D”).



Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7 – 10, 12 - 14, 16, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi et al. (WO2016136104)(hereinafter “Nakanishi”).

Nakanishi was applied in the previous office action.
Regarding claim 1, Nakanishi teaches an information processing apparatus comprising:  an analyzing unit that analyzes a piece of sensing information obtained by sensing in an environment in which a plurality of users are present; (Par. 0016:” The detection device 100 detects the state of one or more users, and transmits sensing data regarding the detected state of the user to the server 200.”, and Par. 0074: “The faces of users A and B are photographed by the image pickup device 100c installed in the living room of user A's home, which is the detection device 100. The image pickup apparatus 100c transmits the position information of the image pickup apparatus 100c and the sensing data including the facial images of the users A and B to the server 200.”).
and a response generating unit that generates a response to at least any of the users depending on a result of analysis of the piece of sensing information. (Par. 0017:” The server 200 acquires the sensing data transmitted from the detection device 100, analyzes the acquired sensing data, and acquires the context information indicating the state of the user. Further, the server 200 extracts one or a plurality of contents from the content group that can be acquired via the network based on the acquired context information. The server 200 can also transmit content information (content title, storage location, content, format, capacity, etc.) related to the extracted one or more contents to the terminal device 300 or the like.”).
wherein the piece of the sensing information includes device information for showing that a device can output the response, (Par. 0101:” In the server 200, the output control unit 250 refers to the terminal device information included in the context information, and selects smartphones 100g, 100h, and 100j  as the terminal device 300 for outputting the content information. More specifically, since the output control unit 250 has only the extracted moving image, the moving image is displayed on the smartphone 100g of the user A, and is also displayed on the smartphones 100h, 100i, and 100j at the same time if you choose.”).
the response generating unit is further configured to selectively output, based on the device information, the response from the device to the plurality of users, (Par. 0101:”in the server 200, the output control unit 250 refers to the terminal device information included in the context information and selects smartphones 100g, 100h, 100i, and 100j as the terminal device 300 for outputting the content information. More specifically, since the output control sensing data based on this detection is detected. In this case the server 200 triggers the acquisition of the sensing data to generate context information and extract the content, and the extracted content is sent to the user A and friend B, C, and D is output. Further, when a new state of the user A or the like is detected, the server 200 extracts new contents according to the detected with the new state of the user A or the like.”; Note: content based on the detection by microphone provided in smartphone is selectively sent/output to plurality of users A, B, C, and D).
and the analyzing unit and the response generating unit are each implemented via at least one processor. (Par. 0124:” The information processing apparatus 900 includes a CPU 901, a ROM (Read Only Memory) 903, and a RAM (Random Access Memory) 905.”, and Par. 0137:”Section 14:"Acquiring the context information about the user obtained by analyzing the information including at least one sensing data about the user, and the processor, based on the context information, one or more from the content group.").

Regarding claim 19, Nakanishi teaches an information processing method executed by an information processing apparatus comprising (Par. 0134:” … an information processing method executed by the information processing apparatus or system as described above, a program for operating the information processing apparatus, and an information processing 

Regarding claim 20, Nakanishi teaches a non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer, causes the computer to execute an information processing method (Par. 0008:” A program is provided for realizing a function of extracting one or a plurality of contents on a computer) to perform operations with steps virtually identical to the functions performed in claim 1.

Regarding claim 2, Nakanishi teaches the information processing apparatus according to claim 1, wherein the analyzing unit is further configured to estimate a status of the plurality of users in the environment by analyzing the piece of the sensing information, and the response generating unit is further configured to generate the response corresponding to the estimated status of the plurality of users. (Par. 0085: “In the second embodiment as described above, even in the state of the user, which is difficult to express in words, such as the emotion of the user A, the content can be extracted according to the state of the user. In addition, the context information acquisition unit 230 can analyze the sensing data ... between the user's movement and emotion when analyzing the sensing data.”)

Regarding claim 7, Nakanishi teaches the information processing apparatus according to claim 1, wherein the response includes a music piece. (Par. 0092:” ...only the music data may output so as not to hinder the transfer of users. In this case, the music data is output…”).

Regarding claim 8, Nakanishi teaches the information processing apparatus according to claim 1, wherein the response includes a talk voice. (Par. 0127:” The output device 917 outputs the result obtained by the processing of the information processing device 900 as a video such as text or an image, or outputs as voice such as voice or sound.”)

Regarding claim 9, Nakanishi teaches the information processing apparatus according to claim 1, wherein the piece of the sensing information includes a captured image of the environment. (Par. 0027:” Further, the sensing unit 110 may include an image pickup device and an image pickup device that images the user and the surroundings of the user by using various members such as a lens for controlling the image formation of a subject image on the image pickup device.”)

Regarding claim 10, Nakanishi teaches the information processing apparatus according to claim 1, wherein the piece of the sensing information includes a voice detected in the environment. (Par. 0024:” Specifically, the sound sensor can be a sound collecting device such as a microphone. The sound sensor includes not only the sound generated by the user's utterance (not limited to the utterance but also a pronunciation that does not make any sense such as an onomatopoeia or an exclamation), but also a hand. It is possible to detect sounds environmental sounds around the user, vocalizations of people located around the user, and the like.”)

Regarding claim 12, Nakanishi teaches the information processing apparatus according to claim 1, wherein the piece of the sensing information includes biological information of each user of the plurality of users. (Par. 0111:”… also other information included in the context information (for example, the biometric information of the user obtained by analyzing the sensing data) is included.”).

Regarding claim 13, Nakanishi teaches the information processing apparatus according to claim 1, wherein the piece of the sensing information includes position information of each user of the plurality of users. (Par. 0110:” … the user is viewing based on the user's position information included in the context information, terminal device information used by the user, and the like…”)

Regarding claim 14, Nakanishi teaches the information processing apparatus according to claim 1, wherein the piece of the sensing information includes action information of each user of the plurality of users. (Par. 0055:”… the output control unit 250 selects the timing of outputting the content information based on the user's action schedule information included in the context information”)

user's schedule, image data such as user's face…”, and Par. 0051:” … where the user is located by collating the location information included in the sensing data with the schedule included in the user profile.”)
Regarding claim 18, Nakanishi teaches the information processing apparatus according to claim 1, further comprising: a sensing unit that performs sensing in the environment, wherein the sensing unit is implemented via at least one processor. (Par. 0028:” … the sensing unit 110 can include various sensors such as a temperature sensor for measuring the environmental temperature.”, and Par. 0124:” The information processing apparatus 900 includes a CPU 901, a ROM [Read Only Memory] 903, and a RAM [Random Access Memory] 905.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi as applied to claim 1, in further view of Nadav Tal-Israel (US20170186044A1)(hereinafter “Tal-Israel”).

Tal-Israel was applied in the previous office action.
With regard to claim 3, 4, and 5 Nakanishi teaches the information processing apparatus as established above.
Nakanishi further teaches wherein the clustering unit is implemented via at least one processor. (Par. 0124:” The information processing apparatus 900 includes a CPU 901, a ROM [Read Only Memory] 903, and a RAM [Random Access Memory] 905.”).


	Tal-Israel teaches a clustering unit that clusters the status of the plurality of users and thereby determines a cluster into which the status of the plurality of users is classified, wherein the response generating unit is further configured to generate the response corresponding to the determined cluster. (Par. 0006:” An embodiment may respond to a query based on at least one of: a profile of a user and abstract data and metadata related to visual content. A response to a query may be based on relating a user profile to a plurality of profiles of known users…. Abstract data may include for example … geo-location information… A user may be classified based on relating a profile of the user to a plurality of profiles of known users and a response to a query may be generated based on the classification of the user.”)
	Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nakanishi in view of Tal-Israel to classify the status of the user and respond accordingly in order generate a prediction related to a behavior of the user and selecting content to be presented to the user, as evidence by Tal-Israel (see Par. 0005).


	Tal-Israel teaches wherein the response generating unit is further configured to generate the response corresponding to the cluster by using the piece of the sensing information. (Par. 0006:” An embodiment may respond to a query based on at least one of: a profile of a user and abstract data and metadata related to visual content. A response to a query may be based on relating a user profile to a plurality of profiles of known users…. Abstract data may include for example … geo-location (sensing) information… A user may be classified based on relating a profile of the user to a plurality of profiles of known users and a response to a query may be generated based on the classification of the user”).
	Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nakanishi in view of Tal-Israel to classify the status of the user based on sensing information and respond accordingly in order to generate a prediction related to a behavior of the user and selecting content to be presented to the user, as evidence by Tal-Israel (see Par. 0005).

	With respect to claim 5, Nakanishi does not teach the information processing apparatus according to claim 3, wherein the response generating unit is further configured to generate the response corresponding to the cluster by using each profile of the plurality of users.
	Tal-Israel teaches wherein the response generating unit generates the response corresponding to the cluster by using each profile of the users. (Par. 0006:” ... user may be classified based on relating a profile of the user to a plurality of profiles of known users and a response to a query may be generated based on the classification of the user”).
	Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nakanishi in view of Tal-Israel to classify the status of the user based on sensing information and respond accordingly in order to generate a prediction related to a behavior of the user and selecting content to be presented to the user, as evidence by Tal-Israel (see Par. 0005).

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi, and Tal-Israel as applied to claim 5, in further view of Klein et al. (US 20110295896A1)(hereinafter “Klein”).

Klein was applied in the previous office action.
With regard to claim 6, Nakanishi teaches the information processing apparatus as established above.
	Nakanishi does not teach wherein the response generating unit is further configured to generate the response corresponding to the cluster by using a generalized profile depending on an attribute of the user having no profile in a case where the user having no profile is present in the plurality of users.
	Klein teaches wherein the response generating unit is further configured to generate the response corresponding to the cluster by using a generalized profile depending on an generate an appropriate response, ranking module 236 may use preference instructions 234 to determine a language preference (profile) of a particular user…. If preference instructions 234 cannot determine what language the user logged on and/or what language a particular user used most frequently, preference instructions 234 may indicate the language preference to be a master language preference (default profile). Master language preference may be a default language setting that may be set by an administrator.”)
	Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nakanishi in view of Klein to use a Master language preference (common profile) for a new user who does not have Language preference (specific profile) in order to select a language preference when the input text fails to satisfy the predetermined criteria, as evidence by Klein (see Par. 0008).

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi as applied to claim 1, in further view of Yasuda et al. (US20150116473A1)(hereinafter “Yasuda”).

Yasuda was applied in the previous office action.
With regard to claim 11, Nakanishi teaches the information processing apparatus as established above.
	Nakanishi does not teach wherein the piece of the sensing information includes a line of sight of each user of the plurality of users.
the line of sight of the user or the position on a real object corresponding to the information about the position of the line of sight of the user and a distance to the user corresponding to the information about the position of the of sight of the user.)
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute Yasuda’s user’s position of the line of sight with Nakanishi’s user’s position, which is known technique in order to determine position and direction of a user with a predictable result  (see KSR v Teleflex).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi as applied to claim 1, in further view of Shiho et al. (US20170256236A1)(hereinafter “Shiho”).

With regard to claim 15, Nakanishi teaches the information processing apparatus as established above.
	Nakanishi does not teach wherein the piece of the sensing information includes illuminance in the environment.
	Shiho teaches wherein the piece of the sensing information includes illuminance in the environment. (Par. 0229:” The illuminance sensor 1161 … and generates data (an example of information generated based on the output of a sensor) of the brightness of an environment where a user is located, based on the amount of incident light from the outside.”)
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi as applied to claim 1, in further view of Murugeshan et al. (US20180032884A1)(hereinafter “Murugeshan”).

Murugeshan was applied in the previous office action.
With regard to claim 15, Nakanishi teaches the information processing apparatus as established above.
	Nakanishi does not teach wherein the piece of the sensing information includes a talk history of each user of the plurality of users.
	Murugeshan teaches wherein the piece of the sensing information includes a talk history of each user of the plurality of users. (Par. 0008:” Further, one or more user specific features associated with the user are extracted by integrating the user interactions with a pre-stored conversation history of the user and data related to the user from one or more data sources….Upon detecting the personality of the user, one or more adaptive responses to the one or more user queries are generated dynamically based on the personality of the user and the domain associated with the one or more user queries.”)
.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARIOUSH AGAHI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
05/21/2021